NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

J DOLORES VALDIVIA CRUZ,                        No.    17-70090

                Petitioner,                     Agency No. A206-344-681

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      J Dolores Valdivia Cruz, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, protection under the Convention Against Torture, and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion an IJ’s decision to exclude evidence because it was

untimely filed. Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013). We review

de novo claims of due process violations in immigration proceedings. Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny the petition for review.

      The agency did not abuse its discretion or violate due process by excluding

untimely-filed evidence for failure to show good cause. See 8 C.F.R. § 1003.31(h)

(“If an application or document is not filed within the time set by the immigration

judge, the opportunity to file that application or document shall be deemed

waived.”); see also Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (error and

prejudice are required to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                         2                                    17-70090